      Case 2:21-cv-00182-WHA-KFP Document 13 Filed 03/01/21 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

ALAN D. BUMPERS, #128911,                  )
                                           )
       Plaintiff,                          )
                                           )
vs.                                        )   CIVIL ACTION 19-1125-CG-MU
                                           )
GOVERNOR KAY IVEY, et al.,                 )
                                           )
       Defendants.                         )

                                      ORDER

      After due and proper consideration of all portions of this file deemed relevant

to the issue raised, and there having been no objections filed, the Report and

Recommendation of the Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is

ADOPTED as the opinion of this Court. It is ORDERED that this action be and is

hereby TRANSFERRED to the United States District Court for the Middle District

of Alabama.

      DONE and ORDERED this the 1st day of March, 2021.

                                   /s/Callie V. S. Granade
                                   SENIOR UNITED STATES DISTRICT JUDGE
